

LINE OF CREDIT AGREEMENT
 
THIS AGREEMENT is entered into as of August 18, 2001 by The Management Network
Group, Inc., a Delaware corporation (the “Company”) and Richard P. Nespola
(“Executive”).
 
RECITALS
 
A.           Executive is President and CEO of the Company.  In order to
increase the earnings per share of the Company, Executive has elected to waive
payment of cash salary for the period from August 18 to December 31, 2001 (the
“Waiver Period”).
 
B.           To assist Executive in meeting his personal obligations during the
Waiver Period, and in consideration of the waiver, the Company is willing to
provide a secured line of credit to Executive in accordance with the terms and
conditions of this Agreement.
 
In consideration of the foregoing and the mutual promises and covenants herein
contained, the parties agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
For purposes of this Agreement, the following terms shall have the following
meanings:
 
“Additional Securities” shall mean any Company Voting Securities pledged as
additional collateral for the Loan pursuant to Section 3.03.
 
“Approved by the Board” shall mean that a transaction shall have been approved
by the affirmative vote of not less than a majority of the Independent
Directors.
 
“Approved by Executive” shall mean that a transaction shall have received the
affirmative vote of Executive as a member of the Board or that Executive has
executed a written instrument signifying his approval of the transaction.
 
“Beneficial Owner” or “Beneficially Owned” shall have the meaning assigned in
Rule 13d-3 under the Exchange Act.
 
“Board” shall mean the Board of Directors of the Company.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York, New York or Kansas City, Missouri are authorized or
required to close.
 
“Cause” shall have the meaning assigned in the Employment Agreement.
 
 
 

--------------------------------------------------------------------------------

 

“Change in Control” shall mean (a) if Executive is no longer a member of the
Board other than by voluntary resignation, (b) the sale, lease, conveyance or
other disposition of all or substantially all of the Company’s assets to any
Person or Group in a single transaction or series of related transactions, (c)
any transaction or series of related transactions (including but not limited to
any tender offer, open market purchase or other acquisition of Company Voting
Securities, whether from the Company or any other Person) in which any Person or
Group is or becomes a Beneficial Owner or controls the voting power, directly or
indirectly, of 25% or more of the Company Voting Securities, or (d) any other
event, transaction or series of related transactions in which any Person or
Group otherwise obtains direct or indirect Control of the Company.  A Change in
Control shall not include (i) the ownership by Behrman Capital of the number of
shares of Company Voting Securities owned by Behrman Capital on August 17, 2001,
(ii) any acquisition of Company Voting Securities by an underwriter pursuant to
an offering of Company Voting Securities by the Company which is Approved by
Executive, or (iii) any other transaction or series of related transactions
Approved by Executive.
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person or Group acquires Beneficial Ownership or voting
control of more than 25% of the Company Voting Securities as a result of any
acquisition by the Company of Company Voting Securities in a transaction
Approved by Executive, but if after that acquisition by the Company the Person
or Group becomes the Beneficial Owner or obtains voting control of any
additional Company Voting Securities, a Change in Control shall be deemed to
occur unless otherwise exempt as set forth above.
 
The foregoing definition of Change in Control is solely for purposes of the Loan
Documents and shall have no effect on or be affected by the definition of that
term in the Employment Agreement.
 
“Closing Price per Share” shall mean, on any Trading Day, the closing price per
share of common stock of the Company as quoted on NASDAQ, or, if the common
stock of the Company is then listed on an exchange, the closing price per share
as quoted on the exchange, or, if the common stock of the Company is not then
quoted on NASDAQ or listed on an exchange, the closing bid price per share in
the over-the-counter market as quoted by any third party quotation service, or,
if such quotes are not available, the last independently verifiable price at
which any Company Voting Securities traded on that day.  If there exists no
trading market for the Company Voting Securities, the Closing Price per Share
shall mean the net book value per share of common stock of the Company in
accordance with generally accepted accounting principles in the United States,
consistently applied.  The Closing Price per Share shall be computed without
reference to any minority discount or restricted securities discount.  If
Substitute Securities are substituted for Pledged Shares in accordance with
Section 3.02, the Closing Price per Share shall mean the closing price per share
of the Substitute Security computed in the foregoing manner.  If cash is issued
in exchange for Company Voting Securities in any transaction contemplated in
Section 3.04, the Closing Price per Share of the Pledged Shares shall equal the
amount of cash distributed in exchange for each share of Company Voting
Securities.
 
“Code” shall mean the Uniform Commercial Code, as in effect from time to time in
Kansas and/or Executive’s state of residence.
 
 
2

--------------------------------------------------------------------------------

 

“Collateral Call” shall mean a written notice from the Company to Executive
requiring that Executive pledge Additional Securities as additional collateral
for the Loan pursuant to Section 3.03.
 
“Company Voting Securities” shall mean the outstanding shares of stock of the
Company eligible to vote in the election of directors of the Company.
 
“Control” shall mean the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of the Company, whether
through the ownership of Company Voting Securities, the right to designate
directors of the Company, by contract, or otherwise.
 
“Default Rate” shall mean the rate of interest recited in Section 2.03 plus 2%.
 
“Disability” shall have the meaning assigned in the Employment Agreement.
 
“Employment Agreement” shall mean the Employment Agreement dated February 12,
1998, as amended, between Executive and the Company.
 
“Event of Default” shall have the meaning assigned in Article VI.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Gross Up Payment” shall mean a payment to Executive in an amount equal to all
federal, state and/or local income, excise and other taxes imposed on Executive
as a result of the forgiveness of any principal due under the Loan.  For
purposes of determining the amount of the Gross-Up Payment, Executive will be
deemed to pay federal income taxes at the highest marginal rate in the year in
which the Gross-Up Payment is made and state and local income taxes at the
highest marginal rates in the state and locality of his residence in that year
net, in the case of federal income taxes, of any reduction in federal income
taxes which could be obtained from payment of the state and local taxes.
 
“Group” shall have the meaning contemplated in Section 13(d)(3) of the Exchange
Act and Rule 13d-5 thereunder.
 
“Independent Directors” shall mean the members of the Board other than
Executive, Micky K. Woo, Ralph R. Peck and any director designated by or
representing Behrman Capital.
 
“Loan” shall mean any and all revolving loans made by the Company to Executive
pursuant to this Agreement.
 
“Loan Documents” shall mean this Agreement and the Other Agreements.
 
“Maturity Date” shall mean August 17, 2011.  If that date is not a Business Day,
the Maturity Date shall mean the next succeeding Business Day.
 
“Maximum Loan Amount” shall mean $600,000.
 
 
3

--------------------------------------------------------------------------------

 

“Note” shall mean the Revolving Note executed by Executive in favor of the
Company in connection with the Loan.
 
“Other Agreements” shall mean the Note, the Pledge Agreement and any other
instruments entered into in connection with the Loan.
 
“Person” shall mean any individual, proprietorship, corporation, partnership,
limited liability company, trust, association, institution or governmental
entity, or any “person” as defined in Section 3(a)(9) of the Exchange Act and as
used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.
 
“Pledge Agreement” shall mean the Stock Pledge Agreement pursuant to which the
Pledged Shares are and any Substitute Securities and/or Additional Securities
will be pledged to the Company as security for the Loan.
 
“Pledged Shares” shall mean (a) the 86,084 shares of Company Voting Securities
pledged by Executive to the Company as original collateral for the Loan,
computed on the basis of the Closing Price per Share on August 17, 2001, (b) any
Substitute Securities pledged as substitute collateral for the Loan in
accordance with Section 3.02, and (c) any Additional Securities pledged as
additional collateral for the Loan pursuant to Section 3.03.
 
“Substitute Securities” shall mean securities of the Company or any other issuer
which may be issued to the holders of and in exchange for Company Voting
Securities in any merger, consolidation, exchange offer or other transaction.
 
“Quarter” shall mean a three month period commencing on January 1, March 1, June
1 or September 1.
 
“Term” shall mean the term of this Agreement, as provided in Section 4.01.
 
“Trading Day” shall mean any day on which a Closing Price per Share is
established.
 
ARTICLE II

 
THE LOAN
 
.1.           The Loan.  Subject to the terms and conditions of this Agreement
and the Other Agreements, during the Term, and absent the existence of an Event
of Default, the Company shall make such revolving loans and advances to
Executive as Executive requests from time to time.  Except as provided in
Article VII, the Loan shall be fully recourse to Executive.
 
.2.           Maximum Loan Amount.  The aggregate unpaid principal amount of all
revolving loans outstanding at any one time shall not exceed the Maximum Loan
Amount.  Amounts borrowed by Executive may be repaid and re-borrowed so long as
the aggregate principal amount outstanding at any one time does not exceed the
Maximum Loan Amount.
 
 
4

--------------------------------------------------------------------------------

 

.3.           Payment.  Each advance under the Loan shall be payable in
quarterly installments of interest-only at a rate equal to the Applicable
Federal Rate, as announced by the Internal Revenue Service, for short-term
obligations (with annual compounding) in effect for the month in which the
advance is made until fully paid.  Interest shall be payable on the first of
each Quarter during the Term.  If the first day of any Quarter is not a Business
Day, interest shall be due on the next succeeding Business Day.  Interest will
accrue based on the outstanding principal balance of the Loan at the end of each
day and the rates of interest applicable to advances comprising that
balance.  The principal balance plus accrued interest will be due and payable in
full on the earlier of the Maturity Date or the date of acceleration of the Loan
pursuant to Section 6.02.  The Loan may be prepaid in whole or in part at any
time without penalty.  Except as provided in Article VII, Executive’s obligation
to pay the principal balance plus accrued interest on the Maturity Date or any
acceleration of the Loan shall not be affected by any termination of his
employment with the Company.
 
.4.           Default Rate.  Notwithstanding the provisions of Section 2.03,
interest on the outstanding principal balance shall accrue and be payable at the
Default Rate following an Event of Default.
 
.5.           Alternative Rate.  If for any reason the rate of interest payable
under this Agreement is found by a court of competent jurisdiction in a final
determination to exceed the rate which the Company may lawfully charge
Executive, then the obligation to pay interest will automatically be reduced to
such limit and, if any amount in excess of such limit has been paid, then such
amount will either be refunded to Executive or applied against the principal
balance of the Loan, at his option.
 
.6.           Repayment Option.  Executive may from time to time, at his
election, transfer Pledged Shares or other Company Voting Securities owned by
him to the Company in payment of principal and/or interest under the Loan.  The
amount of principal and/or interest so paid shall equal the number of shares so
transferred times the average Closing Price per Share for the five Trading Days
prior to the transfer date.  Executive shall also have the right at any time to
sell Pledged Shares and apply the proceeds to principal and interest due under
the Loan.
 
ARTICLE III

 
PLEDGED SHARES
 
.1.           Pledge Agreement.  To secure Executive’s obligation to repay all
principal borrowed plus accrued interest due under the Loan, Executive shall
execute the Pledge Agreement and other instruments referred to therein and
pledge the Pledged Shares to the Company as collateral for the Loan.
 
.2.           Substitute Securities.  If Substitute Securities are issued in
exchange for Company Voting Securities at any time during the Term, unless the
exchange transaction constitutes a Change in Control, Executive shall substitute
as collateral for the Loan Substitute Securities with an aggregate Closing Price
per Share equal to the aggregate Closing Price per Share of the Pledged Shares
on the effective date of the transaction in which the Substitute Securities were
issued, but in any event not greater than the Maximum Loan Amount.
 
 
5

--------------------------------------------------------------------------------

 

.3.           Annual Collateral Review.  The Independent Directors shall have
the right to conduct an annual review of the adequacy of the collateral securing
the Loan.  If the aggregate value of the Pledged Shares at the time of any such
review (based on the average Closing Price per Share during the four week period
preceding the date of the review) is less than the then outstanding principal
balance plus accrued interest under the Loan (a “Collateral Deficiency”), the
Independent Directors shall have the right to cause the Board to deliver a
written Collateral Call to Executive, requiring that Executive pledge, as
additional collateral for the Loan, Additional Securities with an aggregate
Closing Price per Share (computed on the basis of the foregoing average) equal
to the Collateral Deficiency.  Executive shall be required to pledge such
Additional Securities to the Company not later than 30 days after the date of
the Collateral Call.  Such Additional Securities shall automatically become
Pledged Shares covered by the Pledge Agreement.  Executive shall execute and
deliver such stock powers and/or other instruments required to implement any
Collateral Call.  If on the date of any Collateral Call Executive does not own a
sufficient number of Company Voting Securities to meet the same, Executive must
either acquire such Company Voting Securities and pledge them to the Company or
deliver substitute collateral acceptable to the Independent Directors.
 
.4.           Exchange of Pledged Shares for Cash.  If cash is distributed in
exchange for Company Voting Securities in any merger, consolidation, tender
offer or other transaction, unless the transaction constitutes a Change in
Control, at Executive’s option, Executive shall either (a) use the cash proceeds
to pay down the principal balance of the Loan, or (b) pledge substitute
collateral with an aggregate value equal to the aggregate Closing Price per
Share of the Pledged Shares as of the effective date of the transaction, but in
any event not greater than the Maximum Loan Amount.
 
ARTICLE IV

 
TERM AND TERMINATION
 
.1.           Term.  This Agreement shall be for a Term commencing on the date
hereof and ending on the later of the Maturity Date or the date on which the
principal balance plus all accrued interest under the Loan shall have been paid
in full in accordance with this Agreement.  The Loan shall automatically renew
on each anniversary of the date of this Agreement until the earlier of the
Maturity Date or an Event of Default.
 
.2.           Termination.  This Agreement may be terminated at any time by
written instrument executed by the Company and Executive.  This Agreement may
not be terminated unilaterally by the Company.  Notwithstanding the foregoing,
the Company shall have no further obligation to make advances to Executive
following the earlier of the Maturity Date or an Event of Default.
 
 
6

--------------------------------------------------------------------------------

 

ARTICLE V

 
REPRESENTATIONS AND WARRANTIES
 
Executive makes the following representations and warranties and acknowledges
that the Company has relied thereon in entering into the Loan Documents and
making the Loan:
 
(a)           Executive has full right, power and authority to enter into the
Loan Documents, to borrow and repay funds advanced under the Loan Documents and
pay interest thereon, and to pledge the Pledged Shares to the Company as
security for the Loan.
 
(b)           The Pledged Shares are owned of record and Beneficially Owned
solely by Executive, and are free and clear of any and all liens, claims,
security interests, restrictions (other than restrictions, conditions and
limitations required under Rule 144 of the Securities and Exchange Commission),
options and encumbrances.
 
If Substitute Securities are pledged as substitute collateral pursuant to
Section 3.02 or Additional Securities are pledged as additional collateral
pursuant to Section 3.03, Executive shall be deemed to have made the foregoing
representations and warranties with respect to such Substitute Securities or
Additional Securities as of the date of the pledge.
 
ARTICLE VI

 
DEFAULT
 
.1.           Event of Default.  The occurrence of any one or more of the
following events will constitute an Event of Default:
 
(a)           If Executive fails to pay any installment of interest due
hereunder by the due date therefor and does not cure the failure within 30 days
after the date of written notice from the Company.
 
(b)           If Executive fails to pay the principal balance of the Loan plus
accrued interest on the Maturity Date and does not cure the failure within 60
days after the date of written notice from the Company.
 
(c)           If there exists or is created any lien or other encumbrance upon
any of the Pledged Shares (other than pursuant to the Pledge Agreement), or if
any seizure or attachment of the Pledged Shares is made or attempted.
 
(d)           If any proceeding in bankruptcy is commenced by Executive, or any
proceeding in bankruptcy is commenced against Executive which is not dismissed
within 90 days.
 
 
7

--------------------------------------------------------------------------------

 

(e)           If Executive fails to comply with any Collateral Call within 30
days after the date thereof and does not cure the failure within 30 days after
the date of written notice from the Company.
 
.2.           Remedies.  Upon the occurrence and during the continuance of an
Event of Default:
 
(a)           The outstanding principal balance of the Loan will automatically
accelerate and become immediately due and payable, without notice of any kind.
 
(b)           The principal balance of the Loan will bear interest at the
Default Rate until fully paid.
 
(c)           The principal balance plus accrued interest under the Loan shall
be credited by an amount equal to the number of Pledged Shares in existence on
the date of the Event of Default times the average Closing Price per Share for
the five Trading Days prior to the Event of Default date, and the Pledged Shares
representing such amount shall automatically become the property of the Company
without further act by Executive.  Executive shall remain liable for any
deficiency plus all costs of collection, including court costs and reasonable
attorney fees.  Any Pledged Shares remaining after the principal balance plus
accrued interest under the Loan have been fully credited will be released to
Executive.
 
ARTICLE VII

 
LOAN FORGIVENESS
 
.1.           Mandatory Forgiveness.  Notwithstanding anything to the contrary
in this Agreement or the Other Agreements, the Company shall forgive the
outstanding principal balance of the Loan upon any of the following events:
 
(a)           If Executive’s employment with the Company is terminated without
Cause.
 
(b)           Upon the death or Disability of Executive.
 
(c)           Upon a Change in Control.
 
The Pledged Shares shall be released to Executive or his estate or personal
representative, as applicable, upon any Loan forgiveness.
 
.2.           Discretionary Forgiveness.  The Board may provide for forgiveness
of the Loan upon the achievement of earnings or other performance criteria
Approved by the Board and Approved by Executive.  The Board shall also have
discretion to forgive all or a portion of the principal balance of the Loan at
any time if Approved by the Board.
 
.3.           Gross Up Payment. Upon any forgiveness of the Loan, the Company
shall pay a Gross-Up Payment to Executive in consideration of such Loan
forgiveness.
 
 
8

--------------------------------------------------------------------------------

 

ARTICLE VIII

 
MISCELLANEOUS
 
.1.           Notice.  Any notice required or permitted hereunder shall be in
writing and may be hand delivered or sent by certified mail return receipt,
commercial courier or facsimile transmission:
 
 
If to the Company:
Donald E. Klumb

The Management Network Group, Inc.
7300 College Boulevard
Suite 302
Overland Park, KS 66210
FAX (913) 451-1845


 
If to Executive:
Richard P. Nespola

7300 College Boulevard
Suite 302
Overland Park, KS 66210
FAX (913) 451-1845


and


Richard P. Nespola
11420 Canterbury Circle
Leawood, KS 66210
FAX (913) 345-0071


or to such other address or facsimile number as either party gives the other in
writing.  Notice shall be effective upon receipt.


.2.           Headings.  Article and Section headings are for convenience of
reference only and shall have no effect in the interpretation of this Agreement.
 
.3.           Governing Law.  The Loan Documents and the rights and obligations
of the parties thereunder shall be governed by and construed in accordance with
the laws of the State of Kansas.
 
.4.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be an original and both of which, taken together, shall
constitute a single instrument.
 
.5.           Severability.  If any provision of any Loan Document is found by a
court of competent jurisdiction to be unreasonable, unenforceable or in
violation of law or public policy, that provision shall be severed therefrom
consistent with the overall meaning thereof, and the balance of the Loan
Documents shall remain in effect.
 
 
9

--------------------------------------------------------------------------------

 

.6.           Binding Agreement.  This Agreement shall be binding on the parties
hereto and their respective heirs, designees, beneficiaries, successors and
assigns.
 
.7.           Entire Agreement.  Together with the Other Agreements, this
constitutes the entire agreement of the parties with regard to the subject
matter hereof and may not be modified or amended except by written instrument
executed by both parties.  The Loan Documents do not modify or abrogate the
Employment Agreement in any manner.  Nothing herein or in any Other Agreement
shall constitute a waiver of any benefits under or other provisions of the
Employment Agreement or obligate Executive to waive any salary or any other
compensation accruing after the Waiver Period.
 
.8.           Waiver.  No waiver of any provision of this Agreement shall be
effective unless by written instrument executed by the party granting the
waiver, and no waiver of or failure to enforce any breach of this Agreement
shall constitute a waiver of any other or future breach.
 
.9.           Further Assurance.  Each party shall execute and deliver such
instruments and provide such assurances as the other party deems advisable to
implement the Loan Documents.
 
KANSAS STATUTORY NOTICE
 
K.S.A. 16-117 and 16-118 Notice.
 
The following notice is given to comply with K.S.A. 16-117 and 16-118:
 
THIS IS THE FINAL EXPRESSION OF THE LOAN AGREEMENT BETWEEN EXECUTIVE AND THE
COMPANY.  THIS LOAN AGREEMENT CANNOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR
ORAL CREDIT AGREEMENT OR OF A CONTEMPORANEOUS ORAL CREDIT AGREEMENT BETWEEN
EXECUTIVE AND THE COMPANY.  THE FOLLOWING SPACE (WHICH THE PARTIES HERETO AGREE
IS SUFFICIENT SPACE) IS PROVIDED FOR THE PLACEMENT OF NONSTANDARD TERMS, IF ANY
(IF THERE ARE NO NON-STANDARD TERMS TO BE ADDED, STATE “NONE”):
 
NONE
   

 
BY SIGNING BELOW, EXECUTIVE AND THE COMPANY HEREBY AFFIRM THAT THERE IS NO
UNWRITTEN ORAL CREDIT AGREEMENT BETWEEN THEMSELVES WITH RESPECT TO THE SUBJECT
MATTER OF THIS WRITTEN CREDIT AGREEMENT.
 
 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.
 

 
THE MANAGEMENT NETWORK GROUP, INC.
     
By:
/s/ Donald E. Klumb    
Donald E. Klumb, Vice President and Chief
   
Financial Officer
           
The “Company”
          /s/ Richard P. Nespola  
Richard P. Nespola
     
“Executive”

 
 
11

--------------------------------------------------------------------------------

 
  